UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6826



ROBERT DAVID BILES,

                                              Plaintiff - Appellant,

          versus


WILLIAM L. SMITH, Warden; TRENT MILES, Of-
ficer; SERGEANT POWELL; ERIC WAYNE YELITY,
Sergeant; R. TANNER, Officer; OFFICER GANT;
OFFICER FOUNTAIN; SERGEANT PERKINS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-94-1120-WMN)


Submitted:   November 30, 1998            Decided:   January 21, 1999


Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert David Biles, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert David Biles appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.     We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Biles v. Smith, No. CA-94-1120-WMN (D. Md. May 28, 1998).*    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




     *
       Although the district court’s judgment is marked as “filed”
on May 27, 1998, the district court’s records show that it was
entered on the docket sheet on May 28, 1998. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, we take the date
that the judgment was physically entered on the docket sheet as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2